 1   Christopher J. Caine SBN 168500
     THE CAINE LAW FIRM
 2   1365 N. Van Ness Ave.
     Fresno, CA 93728
 3   Telephone: (559) 266-4529
     Fax: (559) 266-4533
 4
     Attorney for Julian Aispuro
 5
                              IN THE UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                              )         Case No: 1:18-cr-00054-DAD-BAM
 9                                                          )
                                     Plaintiff,             )
10                                                          )
             v.                                             )         STIPULATION AND ORDER TO
11                                                          )         MODIFY TERMS OF RELEASE
     JULIAN AISPURO,                                        )
12                                                          )
                                     Defendant.             )
13                                                          )
                                                            )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE.
15
     MAGISTRATE JUDGE AND LAUREL MONTOYA, ASSISTANT UNITED STATES
16
     ATTORNEY:
17
             The Defendant, JULIAN AISPURO, by and through his attorney of record, CHRISTOPHER
18
     J. CAINE, hereby requests a modification of Mr. Aispuro’s terms of release.
19
             Mr. Aispuro and Assistant United States Attorney, Laurel Montoya, with the agreement of
20
     United States Pretrial Services Officer, Renee Basurto, stipulate to the following:
21
             To remove the Location Monitoring Program and Curfew condition as agreed upon by Pretrial
22
             Services and the Assistant United States Attorney.
23
     All other conditions not in conflict with this order shall remain in full force and effect.
24

25

26
27

28
 1   IT IS SO STIPULATED.

 2   DATED: 10/29/19                          Respectfully submitted,

 3

 4                                            _/S/ Christopher J. Caine___________
                                              Christopher J. Caine SBN 168500
 5                                            THE CAINE LAW FIRM
                                              Attorney for Defendant
 6

 7   DATED: 10/29/19
                                              _/S/ Laurel Montoya_______________
 8                                            Laurel Montoya
                                              Assistant U.S. Attorney
 9

10

11                                            ORDER

12         IT IS SO ORDERED that the terms of the pretrial release be modified.
13

14   IT IS SO ORDERED.

15
        Dated:   October 31, 2019                        /s/ Barbara    A. McAuliffe   _
16                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
